[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              July 3, 2007
                            No. 06-16131                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 05-00104-CV-HLM-4

I. MICHAEL DYCIO,


                                                                  Plaintiff-
                                                         Counter-Defendant-
                                                                 Appellant,

                                 versus

PEACH STATE LABS, INC.,

                                                                    Defendant-
                                                              Counter-Claimant-
                                                                      Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 3, 2007)

Before ANDERSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       I. Michael Dycio appeals the district court’s order granting summary

judgment in favor of Peach State Labs, Inc, and denying his motion for partial

summary judgment. After a thorough review of the record, we affirm.

       Dycio filed a complaint against Peach State Labs, Inc. (“Peach State”)

alleging breach of contract, fraud, and unjust enrichment in connection with an oral

contract to sell Peach State’s products, including Novac A-CL. After Dycio made

such sales from 1996 through 2003, Peach State notified Dycio that he would no

longer be compensated for these sales. Dycio requested compensatory and

punitive damages, as well as attorney’s fees and declaratory relief.

       Peach State answered the complaint, and moved for summary judgment.1

According to Peach State, oral contracts for an indefinite period were terminable at

will and unenforceable and the claims were barred by the Statute of Frauds. Dycio

also moved for summary judgment on the breach-of-contract claim and the request

for declaratory judgment.

       The court granted Peach State’s motion for summary judgment and denied

Dycio’s motion for partial summary judgment, concluding that an oral agreement

for an indefinite period of time was an unenforceable contract and Dycio’s

employment was terminable at will. The court also found that, even if the contract


       1
          Peach State originally filed a counter claim. By agreement of the parties, the court
voluntarily dismissed the counter claim, as well as one of the counts in Dycio’s complaint.

                                                 2
was for a definite time, it was barred by the Statute of Frauds because it had not

been reduced to writing, and that Dycio’s past performance was not sufficient to

remove the agreement from the Statute of Frauds. Addressing the fraud and unjust

enrichment claims, the court determined that oral promises were unenforceable by

at-will employees and could not be the basis for a fraud or other tort claim, and any

claim of unjust enrichment was speculative.

       Dycio now appeals, alleging that the court erred by granting summary

judgment in favor of Peach State and by ignoring precedent.2

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Skrtich

v. Thorton, 280 F.3d 1295, 1299 (11th Cir. 2002).

       After a review, we affirm for the reasons given in the district court’s

thorough order dated October 27, 2006.

       AFFIRMED.




       2
          The precedent to which Dycio cites is Miami Valley Fruit Farms, Inc. v. Southern
Orchard Supply, Inc., 448 S.E.2d 482 (Ga. Ct. App. 1994). That case, however, is inapplicable
to the facts of the instant case, as the period of employment in Miami Valley was not indefinite
and could be defined by the economic life of the trees. In contrast, in the instant case, there was
no such defining period of time.

                                                 3